People v Johnson (2017 NY Slip Op 03453)





People v Johnson


2017 NY Slip Op 03453


Decided on May 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 2, 2017

Acosta, J.P., Mazzarelli, Manzanet-Daniels, Webber, JJ.


3755/11 3868 245/14 3867

[*1]The People of the State of New York, Respondent,
vOdaine Johnson, Defendant-Appellant.


Office of the Appellate Defender, New York (Rosemary Herbert of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Dmitriy Povazhuk of counsel), for respondent.

Judgments, Supreme Court, Bronx County (John Moore, J.), rendered May 7, 2015, convicting defendant, upon his pleas of guilty, of attempted criminal possession of a weapon in the second degree and burglary in the third degree, and sentencing him to an aggregate term of seven years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the prison component of the sentence for the weapon conviction to five years, and otherwise affirmed.
We find that defendant did not make a valid waiver of the right to appeal, and we find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 2, 2017
CLERK